 

EXHIBIT 10.1

 

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”), dated as of July 7, 2016, is entered into by and among PCM,
INC., a Delaware corporation (“PCM”), PCM SALES, INC., a California corporation
(“PCM Sales”), PCM LOGISTICS, LLC, a Delaware limited liability company (“PCM
Logistics”), PCMG, INC., a Delaware corporation (“PCMG”), M2 MARKETPLACE, INC.,
a Delaware corporation (“M2”), ABREON, INC., a Delaware corporation (“Abreon”),
MALL ACQUISITION SUB 5 INC., a Delaware corporation (“Acquisition 5”), PCM BPO,
LLC, a Delaware limited liability company (“PCM BPO”), EN POINTE TECHNOLOGIES
SALES, LLC, a Delaware limited liability company (“En Pointe”), and ONSALE
HOLDINGS, INC., an Illinois corporation (“Holdings”) (each a “U.S. Borrower” and
collectively the “U.S. Borrowers”), and PCM SALES CANADA, INC., a Quebec
corporation (“PCM Sales Canada”), and ACRODEX INC., an Alberta corporation
(“Acrodex”) (each a “Canadian Borrower” and collectively the “Canadian
Borrowers”; and the Canadian Borrowers and the U.S. Borrowers are each
hereinafter referred to as a “Borrower”, and collectively, the “Borrowers”),
WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, as
administrative and collateral agent for the Lenders (in such capacity, “Agent”)
and the Lenders signatory hereto.

 

RECITALS

 

A. Agent and the several financial institutions from time to time party thereto
as lenders (“Lenders”) and Borrowers have previously entered into that certain
Fourth Amended and Restated Loan and Security Agreement dated as of January 19,
2016 (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), pursuant to which Agent and Lenders have made
certain loans and financial accommodations available to Borrowers. Terms used
herein without definition shall have the meanings ascribed to them in the Loan
Agreement.

 

B. Borrowers have requested that Agent and the Lenders increase the Maximum
Credit by an amount equal to $15,000,000 and make other amendments to the Loan
Agreement, which Agent and the Lenders are willing to do pursuant to the terms
and conditions set forth herein.

 

C. Borrowers are entering into this Amendment with the understanding and
agreement that, except as specifically provided herein, none of Agent’s or any
Lender’s rights or remedies as set forth in the Loan Agreement are being waived
or modified by the terms of this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

 

 

 

1. Amendments to Loan Agreement.

 

(a) The following definition is hereby added to the Loan Agreement as Section
1.47(A):

 

“1.47(A) “Castle Pines” means Castle Pines Capital LLC.”

 

(b) The following definition is hereby added to the Loan Agreement as Section
1.47(B):

 

“1.47(B) “Castle Pines Documents” means the “Second Lien Documents” as such term
is defined in the Castle Pines Intercreditor Agreement.”

 

(c) The following definition is hereby added to the Loan Agreement as Section
1.47(C):

 

“1.47(C) “Castle Pines Intercreditor Agreement” means that certain Intercreditor
Agreement dated as of the First Amendment Effective Date, by and between Agent
and Castle Pines, and acknowledged and agreed to by the Borrowers.”

 

(d) The following definition is hereby added to the Loan Agreement as Section
1.47(D):

 

“1.47(D) “Castle Pines Secured Obligations” means the “Second Lien Debt” as such
term is defined in the Castle Pines Intercreditor Agreement.”

 

(e) The lead in to the definition of “Eligible Accounts” in Section 1.68 of the
Loan Agreement and clauses (a), (f), (g) and (j) thereof are hereby amended and
restated to read in their entirety to read as follows:

 

“1.68 “Eligible Accounts” shall mean Accounts created by Borrowers or Joint
Venture which are and continue to be acceptable to Agent based on the criteria
set forth below. In general, Accounts shall be Eligible Accounts if:

 

(a) such Accounts arise from the actual and bona fide sale and delivery of goods
by Borrowers or Joint Venture or rendition of services by Borrowers or Joint
Venture in the ordinary course of their business which transactions are
completed in accordance with the terms and provisions contained in any documents
related thereto;”

 

“(f) such Accounts do not consist of progress billings (such that the obligation
of the account debtors with respect to such Accounts is conditioned upon a
Borrower’s or Joint Venture’s satisfactory completion of any further performance
under the agreement giving rise thereto), bill and hold invoices or retainage
invoices, except as to bill and hold invoices, if Agent shall have received an
agreement in writing from the account debtor, in form and substance satisfactory
to Agent, confirming the unconditional obligation of the account debtor to take
the goods related thereto and pay such invoice;

 

2

 

 

(g) the account debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and does not have, and does not engage in
transactions which may give rise to, any right of setoff against such Accounts
(but the portion of the Accounts of such account debtor in excess of the amount
at any time and from time to time owed by any Borrower or Joint Venture to such
account debtor or claimed owed by such account debtor may be deemed Eligible
Accounts);”

 

“(j) neither the account debtor nor any officer or employee of the account
debtor with respect to such Accounts is an officer, employee or agent of or
affiliated with any Borrower or Joint Venture directly or indirectly by virtue
of family membership, ownership, control, management or otherwise;”

 

(f) In the definition of “Eligible Accounts” in Section 1.68 of the Loan
Agreement, (i) the text “; and” at the end of clause (r) thereof is hereby
deleted and replaced with the text “;”, (ii) the text “.” at the end of clause
(s) thereof is hereby deleted and replaced with the text “; and”, and (iii) a
new clause (t) is hereby added as follows:

 

“(t) to the extent such Accounts are created by Joint Venture, such Accounts
constitute Eligible Joint Venture Accounts.”

 

(g) The following definition is hereby added to the Loan Agreement as Section
1.71(A):

 

“1.71(A) “Eligible Joint Venture Accounts” means Accounts generated by Joint
Venture which are and continue to be acceptable to Agent based on the criteria
set forth below. In general, Accounts generated by Joint Venture shall be
Eligible Joint Venture Accounts if:

 

(a) such Accounts have been assigned to PCM Sales and PCM in accordance with the
Joint Venture Documents with no further action required;

 

(b) the assignment of such Accounts from Joint Venture to PCM Sales and PCM is
subject to a true sale opinion in form and substance satisfactory to Agent;

 

(c) such Accounts do not constitute more than twenty percent (20%) of all
otherwise Eligible Accounts (but the portion of the Accounts not in excess of
such percentage may be deemed Eligible Joint Venture Accounts);

 

(d) PCM Sales and PCM have perfected the transfer of such Accounts from Joint
Venture by filing a UCC-1 in form and substance satisfactory to Agent, and such
UCC-1 has been assigned to Agent; and

 

3

 

 

(e) the Joint Venture Documents have not been amended since the First Amendment
Effective Date other than amendments approved by Agent in its Permitted
Discretion.”

 

(h) The following definition is hereby added to the Loan Agreement as Section
1.92(A):

 

“1.92(A) “First Amendment Effective Date” means July 7, 2016.”

 

(i) The following definition is hereby added to the Loan Agreement as Section
1.110(A):

 

“1.110(A) “Joint Venture” means En Pointe IT Solutions, LLC, a Delaware limited
liability company.”

 

(j) The following definition is hereby added to the Loan Agreement as Section
1.110(B):

 

“1.110(B) “Joint Venture Documents” means, collectively, that certain Master
Services Agreement between Joint Venture and PCM Sales and PCM, that certain
Limited Liability Company Agreement of En Pointe IT Solutions, LLC, and any
other agreements, documents or instruments related thereto.”

 

(k) The definition of “Maximum Credit” in Section 1.113 of the Loan Agreement is
hereby amended and restated to read in its entirety as follows:

 

“1.113 “Maximum Credit” shall mean, with reference to the Loans and the Letter
of Credit Accommodations, the amount of Two Hundred Ninety Million Dollars
($290,000,000).”

 

(l) A new Section 9.6(f) is hereby added to the Loan Agreement as follows:

 

“(f) Borrowers shall promptly notify Agent in writing of the details of any
amendment, restatement, supplement or other modification to any of the Joint
Venture Documents and shall promptly provide Agent with a copy of any such
amendment, restatement, supplement or modification.”

 

(m) In Section 9.8 of the Loan Agreement, (i) the text “and” at the end of
clause (h) thereof is hereby deleted and replaced with the text “;”, (ii) the
text “.” at the end of clause (i) thereof is hereby deleted and replaced with
the text “; and”, and (iii) a new clause (j) is hereby added as follows:

 

“(j) Liens in favor of Castle Pines securing the Castle Pines Secured
Obligations, subject to the terms of the Castle Pines Intercreditor Agreement.”

 

(n) In Section 9.9 of the Loan Agreement, (i) the text “and” at the end of
clause (j) thereof is hereby deleted, (ii) the text “.” at the end of clause (k)
thereof is hereby deleted and replaced with the text “; and”, and (iii) a new
clause (l) is hereby added as follows:

 

4

 

 

“(l) the Castle Pines Secured Obligations in an amount not to exceed $50,000,000
at any time, subject to the terms of the Castle Pines Intercreditor Agreement.”

 

(o) In Section 9.10 of the Loan Agreement, (i) the text “and” at the end of
clause (j) thereof is hereby deleted, (ii) the text “.” at the end of clause (k)
thereof is hereby deleted and replaced with the text “; and”, and (iii) a new
clause (l) is hereby added as follows

 

“(l) performance guarantees provided by PCM Sales and PCM pursuant to the Joint
Venture Documents, as in effect as of the First Amendment Effective Date.”

 

(p) The following is hereby added to the Loan Agreement as a new Section 13.15
thereof:

 

“13.15 Intercreditor Agreement. Each Lender hereunder authorizes and instructs
Agent to enter into the Castle Pines Intercreditor Agreement and acknowledges
(or is deemed to acknowledge) that a copy of the Castle Pines Intercreditor
Agreement was delivered, or made available, to such Lender. Each Lender hereby
acknowledges that it has received and reviewed the Castle Pines Intercreditor
Agreement. Each of the Lenders agrees to be bound by the Castle Pines
Intercreditor Agreement. Nothing in this Section 13.15 shall be construed to
provide that any Borrower is a third party beneficiary of the provisions of the
Castle Pines Intercreditor Agreement or may assert any rights, defenses or
claims on account of the Castle Pines Intercreditor Agreement or this Section
13.15, and each Borrower agrees that nothing in the Castle Pines Intercreditor
Agreement is intended or shall impair the obligation of any Borrower to pay the
obligations under this Agreement, or any other Financing Agreement as and when
the same become due and payable in accordance with their respective terms, or to
affect the relative rights of the creditors with respect to any Borrower or
except as expressly otherwise provided in the Intercreditor Agreement as to a
Borrower’s obligations, such Borrower’s properties.”

 

2. Increase in Maximum Credit. Effective on the date hereof, the Maximum Credit
shall be increased from $275,000,000 to $290,000,000 in accordance with terms
hereof. The effective date for such increase shall be the date hereof. Effective
on the date hereof, each party hereto acknowledges and agrees that the amount of
each Lender’s Revolving Loan Commitment as reflected below such Lender’s
signature on the signature pages to the Loan Agreement shall be deemed amended
and replaced with the amounts set forth below such Lender’s signature on the
signature pages hereto.

 

3. Conditions Precedent to Effectiveness of this Amendment. This Amendment shall
not become effective until all of the following conditions precedent shall have
been satisfied in the sole discretion of Agent or waived by Agent:

 

(a) Agent shall have received this Amendment fully executed in a sufficient
number of counterparts for distribution to all parties;

 

5

 

 

(b) Agent shall have received a fully executed copy of the Castle Pines
Intercreditor Agreement, in form and substance satisfactory to Agent;

 

(c) Agent shall have received a certificate of a duly authorized officer of each
Borrower in form and substance satisfactory to Agent, certifying (i) that
attached (or previously provided) copies of such Borrower’s organizational and
governing documents are true and complete, and in full force and effect, without
amendment except as shown; (ii) that an attached copy of resolutions authorizing
execution and delivery of the Financing Agreements is true and complete, and
that such resolutions are in full force and effect, were duly adopted, have not
been amended, modified or revoked, and constitute all resolutions adopted with
respect to this Amendment; and (iii) to the title, name and signature of each
Person authorized to sign the Financing Agreements;

 

(d) U.S. Borrowers shall pay to Agent, for the benefit of each U.S. Lender party
hereto, (i) an amendment fee in an amount equal to 0.02% of each such U.S.
Lender’s aggregate U.S. Revolving Loan Commitment immediately prior to the
effectiveness of this Amendment, and (ii) an increase fee in an amount equal to
0.20% of the increase (if any) to each such U.S. Lender’s aggregate U.S.
Revolving Loan Commitment as a result of this Amendment, in each case, which
fees shall be fully earned as of and payable on the date hereof;

 

(e) Agent shall have received a copy of that certain fee letter dated as of the
date hereof, by and among Borrowers and Agent, and Borrowers shall have paid all
fees required to be paid thereunder;

 

(f) Agent shall have received fully executed copies of the Joint Venture
Documents and the Castle Pine Documents, in form and substance satisfactory to
Agent; and

 

(g) Agent shall have received all other documents and legal matters in
connection with the transactions contemplated by this Amendment and such
documents shall have been delivered or executed or recorded and shall be in form
and substance satisfactory to Agent.

 

4. Representations and Warranties. Each Borrower represents and warrants as
follows:

 

(a) Authority. Each Borrower has the requisite corporate power and authority to
execute and deliver this Amendment, and to perform its obligations hereunder and
under the Financing Agreements (as amended or modified hereby) to which it is a
party. The execution, delivery and performance by each Borrower of this
Amendment have been duly approved by all necessary corporate action, have
received all necessary governmental approval, if any, and do not contravene any
law or any contractual restriction binding on any Borrower. No other corporate
proceedings are necessary to consummate such transactions.

 

(b) Enforceability. This Amendment has been duly executed and delivered by each
Borrower. This Amendment and each Financing Agreement (as amended or modified
hereby) is the legal, valid and binding obligation of each Borrower, enforceable
against each Borrower in accordance with its terms, and is in full force and
effect.

 

6

 

 

(c) Representations and Warranties. The representations and warranties contained
in each Financing Agreement (other than any such representations or warranties
that, by their terms, are specifically made as of a date other than the date
hereof) are true and correct on and as of the date hereof as though made on and
as of the date hereof.

 

(d) Due Execution. The execution, delivery and performance of this Amendment are
within the power of each Borrower, have been duly authorized by all necessary
corporate or company action, have received all necessary governmental approval,
if any, and do not contravene any law or any contractual restrictions binding on
such Borrower.

 

(e) No Default. No event has occurred and is continuing that constitutes a
Default or Event of Default.

 

5. Choice of Law. The validity of this Amendment, the construction,
interpretation, and enforcement hereof, and the rights of the parties hereto
with respect to all matters arising hereunder or related hereto shall be
determined under, governed by, and construed in accordance with the laws of the
State of California.

 

6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

7. Reference to and Effect on the Financing Agreements.

 

(a) Upon and after the effectiveness of this Amendment, each reference in the
Loan Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Loan Agreement, and each reference in the other
Financing Agreements to “the Loan Agreement”, “thereof” or words of like import
referring to the Loan Agreement, shall mean and be a reference to the Loan
Agreement as modified and amended hereby.

 

(b) Except as specifically set forth in this Amendment, the Loan Agreement and
all other Financing Agreements, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed and shall
constitute the legal, valid, binding and enforceable obligations of Borrowers to
Agent and Lenders without defense, offset, claim or contribution.

 

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent or any Lender under
any of the Financing Agreements, nor constitute a waiver of any provision of any
of the Financing Agreements.

 

8. Ratification. Each Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Loan Agreement, as amended hereby, and
the other Financing Agreements effective as of the date hereof.

 

7

 

 

9. Estoppel. To induce Agent and Lenders to enter into this Amendment and to
induce Agent and Lenders to continue to make advances to Borrowers under the
Loan Agreement, each Borrower hereby acknowledges and agrees that, after giving
effect to this Amendment, as of the date hereof, there exists no Default or
Event of Default.

 

10. Integration. This Amendment is a Financing Agreement. This Amendment,
together with the other Financing Agreements, incorporates all negotiations of
the parties hereto with respect to the subject matter hereof and is the final
expression and agreement of the parties hereto with respect to the subject
matter hereof.

 

11. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

12. Submission of Amendment. The submission of this Amendment to the parties or
their agents or attorneys for review or signature does not constitute a
commitment by Agent or any Lender to waive any of their respective rights and
remedies under the Financing Agreements, and this Amendment shall have no
binding force or effect until all of the conditions to the effectiveness of this
Amendment have been satisfied as set forth herein.

 

[Remainder of Page Left Intentionally Blank]

 

8

 

 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

  U.S. BORROWERS:         PCM, INC.,   a Delaware corporation         By: /s/
Brandon LaVerne   Name: Brandon LaVerne   Title: CFO         PCM SALES, INC.,  
a California corporation         By: /s/ Stephen W. Moss   Name: Stephen W. Moss
  Title: President         PCM LOGISTICS, LLC,   a Delaware limited liability
company         By: /s/ Sean Mollet   Name: Sean Mollet   Title: President      
  PCMG, INC.,   a Delaware corporation         By: /s/ Alan Lawrence   Name:
Alan Lawrence   Title: President

 

 

 

 

[Signature page to First Amendment to Fourth Amended and Restated Loan and
Security Agreement]

 

 

 

 

  U.S. BORROWERS:         M2 MARKETPLACE, INC.,   a Delaware corporation        
By: /s/ Sam Khulusi   Name: Sam Khulusi   Title: President         ABREON, INC.,
  a Delaware corporation         By: /s/ Howard Schaphiro   Name: Howard
Schaphiro   Title: President         MALL ACQUISITION SUB 5 INC.,   a Delaware
corporation         By: /s/ Brandon LaVerne   Name: Brandon LaVerne   Title:
President

 

 

 

 

[Signature page to First Amendment to Fourth Amended and Restated Loan and
Security Agreement]

 

 

 

 

  U.S. BORROWERS:         PCM BPO, LLC,   a Delaware limited liability company  
      By: /s/ Simon Abuyounes   Name: Simon Abuyounes   Title: President        
ONSALE HOLDINGS, INC.,   an Illinois corporation         By: /s/ Sam Khulusi  
Name: Sam Khulusi   Title: President         EN POINTE TECHNOLOGIES SALES, LLC,
  a Delaware limited liability company         By: /s/ Michael Rapp   Name:
Michael Rapp   Title: President

 

 

 

 

[Signature page to First Amendment to Fourth Amended and Restated Loan and
Security Agreement]

 

 

 

 

  CANADIAN BORROWERS:         PCM SALES CANADA, INC.,   a Quebec corporation    
    By: /s/ Simon Abuyounes   Name: Simon Abuyounes   Title: President        
ACRODEX INC.,   an Alberta corporation         By: /s/ Yasmin Jivraj   Name:
Yasmin Jivraj   Title: Director

 

 

 

 

[Signature page to First Amendment to Fourth Amended and Restated Loan and
Security Agreement]

 

 

 

 

AGENT:         WELLS FARGO CAPITAL FINANCE, LLC         By: /s/ Peter Possemoto
  Name: Peter Possemoto   Title: Director         LENDER:         WELLS FARGO
CAPITAL FINANCE, LLC         By: /s/ Peter Possemoto   Name: Peter Possemoto  
Title: Director  

 

U.S. Revolving Loan Commitment: $110,000,000

 

 

 

 

[Signature page to First Amendment to Fourth Amended and Restated Loan and
Security Agreement]

 

 

 

 

LENDER:         WELLS FARGO CAPITAL FINANCE CORPORATION CANADA       By: /s/
David G. Phillips   Name: David G. Phillips   Title: Senior Vice President  

 

Canadian Revolving Loan Commitment: C$14,545,454.55

 

 

 

 

[Signature page to First Amendment to Fourth Amended and Restated Loan and
Security Agreement]

 

 

 

 

LENDERS:

 

BANK OF AMERICA, N.A.

 

By: /s/ Matthew R. Vansteenhuyse   Name: Matthew R. Vansteenhuyse   Title:
Senior Vice President         U.S. Revolving Loan Commitment: $53,000,000      
  BANK OF AMERICA, N.A. (acting through its Canada branch)       By: /s/ Sylwia
Durkiewicz   Name: Sylwia Durkiewicz   Title: Vice President  

 

Canadian Revolving Loan Commitment: C$7,272,727.27

 

 

 

 

[Signature page to First Amendment to Fourth Amended and Restated Loan and
Security Agreement]

 

 

 

 

LENDERS:

 

PNC BANK, N.A.

 

By: /s/ Steve Roberts   Name: Steve Roberts   Title: Senior Vice President      
  U.S. Revolving Loan Commitment: $40,000,000       PNC BANK CANADA BRANCH      
By: /s/ James Bruce   Name: James Bruce   Title: Vice President  

 

Canadian Revolving Loan Commitment: C$5,818,181.82

 

 

 

 

[Signature page to First Amendment to Fourth Amended and Restated Loan and
Security Agreement]

 

 

 

 

LENDERS:

 

JPMORGAN CHASE BANK, N.A.

 

By: /s/ Jordan Azar   Name: Jordan Azar   Title: Authorized Officer         U.S.
Revolving Loan Commitment: $37,000,000       JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH       By: /s/ Deborah Booth   Name: Deborah Booth   Title: Executive
Director  

 

Canadian Revolving Loan Commitment: C$5,090,909.09

 

 

 

 

[Signature page to First Amendment to Fourth Amended and Restated Loan and
Security Agreement]

 

 

 

 

LENDER:

 

COMPASS BANK

 

By: /s/ Jason Nichols   Name: Jason Nichols   Title: Senior Vice President  

 

U.S. Revolving Loan Commitment: $25,000,000

 

Canadian Revolving Loan Commitment: C$3,636,363.64

 

 

 

 

[Signature page to First Amendment to Fourth Amended and Restated Loan and
Security Agreement]

 

 

 

 

LENDER:

 

CITY NATIONAL BANK

 

By: /s/ Todd Hokamoto   Name: Todd Hokamoto   Title: Vice President  

 

U.S. Revolving Loan Commitment: $25,000,000

 

Canadian Revolving Loan Commitment: C$3,636,363.64

 

 

 

 

[Signature page to First Amendment to Fourth Amended and Restated Loan and
Security Agreement]

 

 

 

 

